Citation Nr: 1447191	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, including due to asbestos exposure.

2.  Entitlement to service connection for hairy cell leukemia, including due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946 with subsequent inactive duty in the Naval Reserves from July 1946 to July 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was previously before the Board in March 2014 where at that time the Board reopened the claim seeking entitlement to service connection for hairy cell leukemia, claimed due to asbestos exposure and/or Agent Orange herbicide exposure, and remanded that claim along with the respiratory disorder claim to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran fully develop his claims, to include affording him VA examinations.  The development having been completed, the case is once again before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At various times through the appeal, the Veteran requested a video hearing before the Board and a travel Board hearing.  In February 2014, the RO called the Veteran to clarify whether a video hearing would suffice.  At that time, it was reported that the Veteran withdrew his hearing request altogether and wished for the claims to proceed based on the evidence currently of record.  Later that same month, the Veteran called back indicating he did not understand the RO's question; he had recently had surgery.  In any case, the Veteran made clear he did wish to appear for a hearing.  The correspondence was faxed to the Board, but unfortunately, the Board dispatched the prior March 2014 remand without consideration of the subsequent statement.

As such, the Board finds the Veteran has an outstanding hearing request and a remand is necessary to afford him the opportunity to testify at a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing consistent with his request.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

